        Case 3:21-cv-00587-GTS-ML Document 6 Filed 09/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

AMINATA DUNCANSON,

                              Plaintiff,
                                                                    3:21-CV-0587
v.                                                                  (GTS/ML)

KAIZER DEVELOPERS LLC, d/b/a Comfort Suites;
MAULIK GAJJER, Supervisor, HR, General Manager;
RAJIV SHARNA; NEERAY DEDAUIA; and
BAVESH PATEL,

                              Defendants.

________________________________________________

APPEARANCES:

AMINATA DUNCANSON
  Plaintiff, Pro Se
26 Pulaski Street
Binghamton, New York 13905

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Aminata Duncanson

(“Plaintiff”) against Kaizer Developers, LLC (d/b/a Comfort Suites) (“Kaizer”) and four of its

employees (“Defendants”), is United States Magistrate Judge Miroslav Lovric’s Report-

Recommendation recommending that Plaintiff’s Title VII hostile work environment claim

against Defendant Kaizer survive the Court’s sua sponte review but that Plaintiff’s Title VII

claims against the four individual Defendants be sua sponte dismissed with prejudice, and that

Plaintiff’s Title VII quid pro quo harassment claim against Defendant Kaizer be sua sponte

dismissed with leave to amend. (Dkt. No. 5.)
        Case 3:21-cv-00587-GTS-ML Document 6 Filed 09/01/21 Page 2 of 3




        Plaintiff has not filed an Objection to the Report-Recommendation, and the deadline by

which to do so has expired. (See generally Docket Sheet.) After carefully reviewing the relevant

papers herein, including Magistrate Judge Lovric’s thorough Report-Recommendation, the Court

can find no clear error in the Report-Recommendation:1 Magistrate Judge Lovric employed the

proper standards, accurately recited the facts, and reasonably applied the law to those facts. As a

result, the Report-Recommendation is accepted and adopted in its entirety for the reasons set

forth therein.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No.5) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Title VII claims against Defendants Gajjer, Sharna, Dedauia,

and Patel are DISMISSED with prejudice and without prior leave to amend for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B); and it is further

        ORDERED that Plaintiff’s Title VII quid pro quo harassment claim against Defendant

Kaizer Developers LLC (d/b/a Comfort Suites) is DISMISSED without prejudice, and with

leave to amend within THIRTY (30) DAYS of the service of Plaintiff’s Complaint on that




        1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear-error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a clear-error review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                 2
         Case 3:21-cv-00587-GTS-ML Document 6 Filed 09/01/21 Page 3 of 3




Defendant, for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B);2 and it is further

        ORDERED that Plaintiff’s Title VII hostile work environment claim against Defendant

Kaizer Developers LLC (d/b/a Comfort Suites) SURVIVES the Court’s sua sponte review; and

it is further

        ORDERED that the Clerk of Court is directed to issue a Summons, along with a copy of

the Complaint, to the U.S. Marshal for service upon Defendant Kaizer Developers LLC (d/b/a

Comfort Suites), which is directed to respond in accordance with the Federal Rules of Civil

Procedure.

Dated: September 1, 2021
       Syracuse, New York




        2
               The Court notes that, after the above-referenced thirty (30) day period, Plaintiff
may amend this claim only during the pendency of this action and upon meeting the requirements
of Fed. R. Civ. P. 15(a)(2) and Local Rule 15.1(a).

                                                 3
